PER CURIAM.
It is understood that all alleged errors of the ste-
nographer have now been corrected to the satisfaction of all parties. *448The only question is as to answers of the witness, which were correctly taken by the stenographer, but which the witness now asserts were incorrect, by reason of his misunderstanding the question or not being correctly informed when he answered. The answers which he gave in response to the questions must of' course stand just as he gave them; they constitute his sworn testimony, the affixing of his signature and a renewed oath to what he signs is a mere matter of convenience to avoid the calling of a stenographer to testify every time reference is to be made to his testimony.
He may, however, after the record of question and answer as it now stands and before his signature and jurat, insert a statement that upon reading this record of his testimony he now sees that certain of his, answers (specifying each one separately) was incorrect—and that the reason for the inaccuracy was either because he misunderstood the question (in which case he must state what he understood the question to ask), or because at the time he answered he did not have sufficient information to enable him to answer the question accurately.
With this modification the order is affirmed.